;,)41 ,                                                          09/01/2020
                                   '   •


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0640


                                           DA 19-0640

                                                                           FILED
                                                                          SEP 0 1 2020
 IN THE MATTER OF:                                                     Bowen Greenwood
                                                                     Clerk of Supreme Couri
                                                                        State of fvlonta
 B.R.,                                                                ORDER

                Respondent and Appellant.




         Counsel for Appellant B.R. filed a rnotion and brief asking to be allowed to
withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). B.R. was granted time to file a response,
but no response was filed.
         The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the appeal in this case.
         Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
         The Clerk is directed to provide copies of this Order to all counsel of record and to
Appellant B.R. personally.
      DATED this ( —day of September, 2020.



                                                                 Chief Justice
~~~
n
D~-~ M ~-~~